Title: To James Madison from William Eaton, 2 June 1806
From: Eaton, William
To: Madison, James



Sir,
Brimfield Massa. June 2d. 1806

Herewith I have the honor to pass, through the favor of your Department, to the proper address, two letters which came to hand this morning accompanied by one to me from Hamet Caramanli, ex Bashaw of Tripoli.  I ask leave also to pass through the same favor, an answer to this last mentioned.  I have the honor to be very respectfully, Sir, your most obedient servant

William Eaton

